Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of tampering with property following a tier III disciplinary hearing. When that determination was administratively affirmed, petitioner commenced this CPLR article 78 proceeding. The Attorney General has informed this Court that, since this proceeding was commenced, the determination was administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As petitioner has been granted all the relief to which he was entitled, this matter has been rendered moot (see Matter of Hynes v Fischer, 80 AD3d 1040, 1040-1041 [2011]; Matter of Rhodes v Smith, 78 AD3d 1391 [2010]).
Peters, J.P, Spain, Rose, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.